NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                                              *Revised: May 18, 2010
                                       2009-7149


                                  RASHID EL MALIK,

                                                             Claimant-Appellant,

                                           v.

                   ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                             Respondent-Appellee.


      Rashid El Malik, of Palos Verde’s Estate,California, pro se.

       Steven M. Mager, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent-appellee. With
him on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson,
Director, and Franklin E. White, Jr., Assistant Director. Of counsel on the brief were
David R. McLenachen, Deputy Assistant General Counsel, and Jamie L. Mueller,
Attorney, Office of the General Counsel, United States Department of Veterans Affairs,
of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Bruce E. Kasold




* Counsel staff attorney for the Department of Veterans Affairs was not Kristiana M.
Brugger.
                       NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit


                                      2009-7149


                                  RASHID EL MALIK,

                                                         Claimant-Appellant,

                                          v.

                   ERIC K. SHINSEKI, Secretary of Veterans Affairs,


                                                         Respondent-Appellee.

   Appeal from the United States Court of Appeals for Veterans Claims in 07-2026,
                              Judge Bruce E. Kasold.


                            __________________________

                              DECIDED: May 7, 2010
                            __________________________


Before MAYER, CLEVENGER, and GAJARSA, Circuit Judges.

PER CURIAM.

       Rashid El Malik appeals the decision of the Court of Appeals for Veterans Claims

affirming the Department of Veterans’ Affairs’ (“VA”) decision to terminate his

accreditation as an agent to represent claimants. El Malik v. Shinseki, No. 07-2026 (Ct.

Vet. App. May 4, 2009). We reject El Malik’s constitutional argument over which we

have jurisdiction, and affirm.
       Our authority to review a decision of the Veterans Court is limited. We may

review such a decision only to the extent that it pertains to the validity of “a rule of law or

of any statute or regulation . . . or any interpretation thereof (other than a determination

as to a factual matter),” or “to interpret constitutional and statutory provisions, to the

extent presented and necessary to a decision.” 38 U.S.C. §§ 7292(a), 7292(c). Absent

a constitutional issue, we do not otherwise have jurisdiction to review either “a challenge

to a factual determination” or “a challenge to a law or regulation as applied to the facts

of a particular case.” 38 U.S.C. § 7292(d)(2).

       El Malik raises three issues on appeal: (1) whether the VA properly terminated

his accreditation based on his acceptance of unlawful compensation; (2) whether the

VA properly terminated his accreditation based on his knowingly presenting false

information; and (3) whether his due process rights were violated. We lack jurisdiction

to consider the first two issues because they involve challenges to factual

determinations or challenges to the application of law to facts.

       Although we have jurisdiction to consider El Malik’s constitutional claim, we

conclude that it is without merit. He alleges his due process rights were violated when

the VA postponed his hearing, failed to communicate with his counsel, and appointed a

hearing officer from outside the VA.       After carefully reviewing the record, we find

El Malik’s due process claims unconvincing. Even assuming his claims had merit, he

has failed to show any prejudice or harm he suffered from these alleged violations.

                                           COSTS

       No costs.




2009-7149                                     2